Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/22/2021, with respect to the rejection(s) of claim(s) 1-2 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yuhara (US PgPub 2006/0082437) and in view of Ricci (US PgPub 2018/0126951).
Regarding claim 1, Yuhara discloses a biometric information authenticating device (Figure 9), comprising a control unit (Figure 9, Element 834) to perform authentication by comparing biometric 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the predetermined period for authenticating a user of Ricci to the method of Figure 10 of Yuhara, thereby limiting the amount of time of the user authentication process, motivation being to increase security in the vehicle system by limiting a biometric acceptance period for a potential nefarious user. 
Regarding claim 3, Yuhara and Ricci disclose wherein the control unit has a first period threshold value set as the predetermined first period and determines it is within the predetermined first period when time elapsed since the first authentication failure is smaller than the first period threshold value (see rejection for claim 1 where a predetermined period of time is set).
Regarding claim 4, Yuhara discloses wherein, when the number of authentication failures exceeds the predetermined number, the control unit prohibits to give the instruction to execute the 
Regarding claim 5, Yuhara discloses wherein the control unit removes the prohibition on giving the instruction to execute the assigned function when a different authentication other than said authentications is established during the second period (Figure 10, Step S820 and Paragraph 0355 where door unlock operations are prevented when a number of authentication failures exceeds a predetermined threshold during the first time period. Door unlock is executed if a user is authenticated during a different authentication attempt. The counter is reset when a door unlock operation is executed).
Regarding claim 6, Yuhara discloses a switch unit receiving an ON operation or an OFF operation for the assigned function; and a biometric information sensor for reading the biometric information of the operator, wherein the control unit is configured to read the biometric information of the operator when the switch unit received the ON operation (Paragraphs 0365 and 0367 where a user switches on a fingerprint scanner on by placing their finger on a scanning region for reading).
Regarding claim 7, Yuhara discloses wherein the biometric information sensor reads one or more selected from a fingerprint, a vein, a shape of a portion of the body, and an iris of an eye, as the biometric information of the operator, and the control unit performs the authentication using one or more selected from a fingerprint, a vein, a shape of a portion of the body, and an iris of an eye that are pre-registered as the biometric information of the operator (Paragraphs 0079, 0103, 0365 and 0367).


Regarding claim 9, Yuhara discloses wherein the biometric information sensor comprises a sensor configured to read the vein based on reflection of emitted infrared radiation (Paragraph 0373).
Regarding claim 10, Yuhara discloses wherein the assigned function comprises a function of starting a drive system of a vehicle and a function of transitioning the power state of the vehicle (Paragraph 0027).
Regarding claim 11, Yuhara discloses wherein when the time elapsed since the first authentication failure exceeds the first period, the prohibition of the execution instruction is removed (Figure 10 where after the process enters a rejection state, the process is ended and new biometric authentication takes place).
Regarding claim 12, Yuhara discloses wherein when the time elapsed since the first authentication failure exceeds the first period, the prohibition of the execution instruction is removed (Figure 10 where after the process enters a rejection state, the process is ended and new biometric authentication takes place).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687